SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Excha nge Act of 1934 For the month ofJanuary, 2013 Commission File Number: 1-16269 AMÉRICA MÓVIL, S.A.B. DE C.V. (Exact name of registrant as specified in its charter) America Mobile (Translation of Registrant´s name into English) Lago Zurich 245 Plaza Carso / Edificio Telcel Colonia Granada Ampliación 11529 Mexico, D.F., Mexico (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.
